86 F.3d 1147
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES of America, Plaintiff, Appellee,v.PORTLAND-PARRIS STREET ASSOCIATES, et al., Defendants, Appellees.Wayne Johnson, Defendant, Appellant.
No. 95-2065.
United States Court of Appeals, First Circuit.
June 17, 1996.

Appeal from the United States District Court for the District of Maine [Hon.  D. Brock Hornby, U.S. District Judge]
Wayne Johnson on brief pro se.
Jay P. McCloskey, United States Attorney, Frank W. Hunger, Assistant Attorney General, Freddi Lipstein and Mark C. Niles, Civil Division, Department of Justice.
D.Me.
AFFIRMED.
Before TORRUELLA, Chief Judge, and STAHL and LYNCH, Circuit Judges.
PER CURIAM.


1
Defendant-appellant challenges an adverse summary judgment finding him liable for debts arising from several promissory notes, and the dismissal of his various counterclaims on jurisdictional grounds.   Reviewing the judgment and dismissals de novo, and upon consideration of the parties' briefs and the record, we affirm substantially for the reasons set forth in district court's order of July 27, 1995.   See Loc.  R. 27.1.   We also see no abuse of discretion in the district court's denial of appellant's request for further discovery in this action.


2
Affirmed.